Citation Nr: 1760807	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-00 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to a total disability based on an individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 2010 to June 2013.  He is the recipient of service awards, including the Army Commendation Medal, Army Achievement Medal, Army Good Conduct Medal, National Defense Service Medal, Afghanistan Campaign Medal with two campaign stars, and the NATO medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted service connection for PTSD, at a 50 percent rating evaluation, effective September 19, 2013, and denied service connection for right ear hearing loss.

In April 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinsheki, 22 Vet. App. 447, 453 - 54 (2009).  In this case, the Veteran has asserted on a few occasions that his PTSD has affected all parts of his life, and specifically, he is unable to maintain employment, as a result thereof.  See e.g. April 2015 Notice of Disagreement; See also December 2015 VA Form 9 Appeal to the Board of Veterans' Appeals.  Therefore, the Board finds that the issue of entitlement to a TDIU has been raised by the record, and accordingly, has jurisdiction over this issue, as part and parcel of the Veteran's increased rating claim.  Rice, 22 Vet. App. at 453 - 54.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

PTSD

The last time the Veteran was afforded a VA examination for PTSD was in March 2015.  In that VA examination, a VA examiner opined that the Veteran manifested an occupational and social impairment with reduced reliability and productivity.  However, the Board finds this opinion is inadequate to determine this issue because the VA examiner's opinion does not provide a rationale that identifies and discusses the Veteran's PTSD symptoms, and/or the functional impact of these symptoms on the Veteran life.

Additionally, since more than two years have elapsed since the Veteran last underwent a VA examination for PTSD, a new VA examination is required to adequately assess the current level of severity of his PTSD disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (finding that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (1995).  Therefore, a remand is warranted for a contemporaneous VA examination for PTSD.  

Right Ear Hearing Loss

At his Board hearing, the Veteran testified that his right ear is damaged.  See April 2016 Board Hearing Transcript.  He further indicated that he did not undergo an audiological testing for his hearing.  Id.  

Given the Veteran's credible statements, as well as the lack of audiological results for his right ear, a remand is necessary for a VA examination and opinion on the presence, and if any, etiology of any right ear hearing loss. 

TDIU

As noted above, the Veteran's unemployability has been raised by the record.  See e.g. April 2015 Notice of Disagreement; see also December 2015 VA Form 9 Appeal to the Board of Veterans' Appeals.  Therefore, the Board finds that a request for a TDIU has been raised by the record.  See Rice, 22 Vet. App. at 453 - 54.  Accordingly, a remand is required for the RO to provide the Veteran with a Form VA 21-8940 Application for Increased Compensation Based on Unemployability, and to adjudicate this claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO.  Also afford him the opportunity to identify or submit any additional pertinent evidence in support of his TDIU claim.

2.  Obtain any outstanding private and VA treatment records and associate them with the claims file.

3.  After obtaining all outstanding private and/or VA treatment records, if applicable, schedule the Veteran for a thorough VA examination with a psychiatrist or psychologist to determine the current severity of the Veteran's PTSD disability.  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:

a.  Opine as to whether the Veteran's PTSD symptoms are so frequent and severe that they result in an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or whether the Veteran's PTSD symptoms are so frequent and so severe that they result in a total occupational and social impairment.

b.  Consider all lay statements from the Veteran about the symptomatology and severity of his PTSD.  

c.  Discuss and identify all of the Veteran's PTSD symptoms, for VA purposes, and discuss the functional impact of these symptoms on all areas of the Veteran's life, including work, school, social, family relations, etc.  A particular emphasis on the effect it has upon his occupational functioning is requested.  

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.

4.  Also, schedule the Veteran for a VA examination with a VA audiologist to determine the presence and etiology of any right ear hearing loss.  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:

a.  Determine whether the Veteran has right ear hearing loss.

b.  If the Veteran has right ear hearing loss, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right ear hearing loss is related to his active service.

c.  Consider all lay statements from the Veteran about the onset and symptomatology of any diagnosed right ear hearing loss, as well as any pertinent information about his military occupational specialty.  The VA examiner must construe all disclosures and statements from the Veteran as competent lay statements, unless the VA examiner has good reason to believe that the information being provided by the Veteran cannot be reliable.

d.  If it is determined that there is another likely etiology for a right ear hearing loss, please indicate and provide a clear, detailed explanation.

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the VA examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.  

5.  After ensuring that the above-mentioned actions have been undertaken, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board for further development.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




